NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT


JAMES L. ROBISON,                             )
                                              )
             Appellant,                       )
                                              )
v.                                            )        Case No. 2D16-4714
                                              )
CITIBANK, N.A., as successor trustee to       )
US Bank, National Association as trustee      )
under the pooling and servicing agreement     )
dated as of July 1, 2007, Mastr Adjustable    )
Rate Mortgages Trust 2007-HF2 mortgage        )
pass-through certificates, series 2007-HF2;   )
UNITED STATES OF AMERICA; and THE             )
BANK OF COMMERCE,                             )
                                              )
             Appellees.                       )
                                              )

Opinion filed October 25, 2017.

Appeal from the Circuit Court for Sarasota
County; Charles E. Willliams and Brian A.
Iten, Judges.

James L. Robison, pro se.

Anthony R. Yanez and Nicole R. Topper of
Blank Rome LLP, Fort Lauderdale, for
Appellee Citibank, N.A.

No appearance for remaining Appellees.


LaROSE, Chief Judge.


             We affirm the trial court's order denying a motion to stay the foreclosure

sale and the order denying Mr. Robison's motion to disqualify the trial judge. The
appeals of the final judgment and the order on the emergency motion for continuance

are dismissed as untimely filed.

            Affirmed, in part, and dismissed, in part.


SILBERMAN and MORRIS, JJ., Concur.




                                           -2-